[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION #153
The plaintiff has moved for an order directing the sale of the marital home located at 156 Mariomi Road, New Canaan, Connecticut which has a $452,000 mortgage balance with monthly installments over $4,000 monthly to service it.
The plaintiff seeks to dispose of the marital home with the proceeds held in escrow until the final hearing.
There is an in-ground oil tank on the property which has not been tested for leakage. There is a well with a pump which has not been tested recently but has been repaired recently.
The plaintiff and the defendant purchased the home in 1966 and both lived there until about 4 years ago when the defendant moved out. CT Page 2724
It has been two years since the defendant has been inside the home. The plaintiff did not present any expert testimony regarding fair market value. The plaintiff stated her opinion as to value but that opinion was founded, at least in part, upon consultations with real estate brokers or appraisers.
The plaintiff has not moved for an order that the defendant contribute to maintenance of the home or for any alternative other than sale.
The court does not find that the order sought by the plaintiff is justified at this time nor can the court find any precedent for the requested pendente lite order.
The motion is denied.